Citation Nr: 1119521	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to March 1970 and from May 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), in which the claim for service connection for left knee disorder was denied.  

In October 2010, the matter was remanded by the Board for additional development.  Subsequently, the Appeals Management Center (AMC) provided the Veteran with VA examination in conjunction with his claim.  The Board is satisfied that there was substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have a chronic left knee disorder in service or within the first year after his separation from service; and the preponderance of the evidence on file is against a finding that the Veteran's currently diagnosed left knee disorder is related to his period of service, to include any inservice injury.    


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1712, 5103A, 5107 (West 2002); 38 C.F.R.          §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, VA sent a letter to the Veteran in December 2008 that addressed the notice elements concerning his claim for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, to include the types of evidence needed in order to substantiate his claim for service connection, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, all evidence necessary to decide this claim has been obtained.  VA has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Also, the Veteran was afforded with VA examination in November 2010 in conjunction with his left knee claim.  The Veteran's history and the necessary findings to determine the Veteran's claim were set forth in the examination report.  The VA examination performed in conjunction with the Veteran's claim is adequate for the adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed with adjudication of the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating the claim.

2.  Service Connection 

The Veteran seeks entitlement to service connection for a left knee disorder.  He asserts that his current diagnosed left knee disorder (degenerative arthritis) is etiologically related to his period of service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran asserts that service connection for his left knee disorder is warranted.  He reports that he injured his left knee in service and that he has continued to experience left knee problems since then.  The Veteran further reports that although he did not seek any treatment for his left knee problems until many years after his separation from service, he had self-medicated his knee problems throughout the years since his period of service.  

A review of the service treatment records does not show any complaints, treatment or diagnosis for chronic left knee problems.  A June 1971 treatment record shows that the Veteran presented for treatment after sustaining an injury during a softball game the night before.  It was noted that the Veteran reported that he was having difficulty walking on his left leg.  The treating physician noted that there was tenderness above the knee on the lateral aspect of the thigh and a temporary profile was needed.  There was no subsequent treatment regarding the residuals of the left leg injury.  A November 1972 treatment record shows that the Veteran presented with complaints of a "lymphoma" (which the Board notes was possibly an erroneous reference to a lipoma) on the left knee cap.  He reported a history of an injury to the area one year ago.  It was noted that possible surgical removal was needed, but the Veteran deferred any treatment at that time.  

There were no other service treatment records pertaining to any left knee problems.  The report of an April 1974 examination prior to separation from service shows the Veteran's lower extremities were evaluated as normal.  No associated report of medical history is available.  

The first post-service medical evidence of any left knee problems is not shown until 1995.  An August 1995 private treatment record shows that the Veteran sought treatment for left knee problems and an elective surgical procedure was recommended.  The Veteran underwent a diagnostic arthroscopy with plica excision, partial synovecotmy and partial lateral meniscectomy of the left knee in August 1995.  The post-operative diagnoses were diffused synovitis, posterior horn lateral meniscus tear, and fibrotic medial plica in the left knee.  Subsequent VA treatment records show diagnosis of, and treatment for, osteoarthritis in the left knee.  

In November 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his left knee problems.  The examination report shows that the Veteran reported that he injured his left knee while playing softball in June 1971 and he was placed on a temporary profile because of knee pain.  The examiner noted that at that time, the Veteran sustained a lateral thigh contusion above the knee and the knee examination was normal.  The Veteran reported that he has had episodic and progressive left knee problems since he injured his left knee in service.  Physical examination revealed limitation of motion in the left knee and x-ray film showed degenerative changes.  The Veteran was diagnosed with degenerative arthritis in the left knee.  
	
Based on a review of the record and the clinical findings from the examination, the VA examiner opined that the Veteran's current left knee disorder was not caused by or the result of the June 1971 injury.  Rather, the VA examiner felt that the Veteran's currently diagnosed left knee disorder was consistent with the natural aging process.  The VA examiner supported his conclusion by noting that a review of the Veteran's service treatment records was silent for any knee injury during service or reports of injury at separation from service, and there was no medical nexus between the Veteran's lateral thigh contusion in service and osteoarthritis years later.  The examiner further stated that the current osteoarthritis is at the expected level for the Veteran's age.  

In this case, the evidence of record does not show that the Veteran had a chronic left knee disorder in service, at separation, or for 21 years after he separated from his period of active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The remaining question on appeal is whether the Veteran's current diagnosed disorder is otherwise related to his service, to include the inservice injury.  Here, the Board finds that the preponderance of the medical evidence is against such a finding.

The November 2010 VA examiner concluded that the Veteran's currently diagnosed left knee disorder was not related to his period of service, to include the inservice injury.  Instead, the VA examiner felt that the currently diagnosed disorder results from the natural aging process as the current level of severity of the degenerative changes is consistent with the Veteran's age.  There is no contrary medical opinion of record.  
 
The Board acknowledges that it must consider the Veteran's lay statement that he has experienced left knee problems since he injured his left knee during service.  
Since lay statements may be sufficient to establish a nexus, the Board must consider the competency and credibility of the Veteran's lay statements.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In this case, the history of continuous symptoms since service is contradicted by a normal periodic examination in May 1973 at which time the Veteran reported that he was in good health, and by a separation examination in April 1974 showing normal lower extremities.  Also, the probative value of his lay opinion is substantially undermined by the fact that he did not seek treatment for a left knee problem until two decades after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Moreover, the does not have the medical training and credentials to diagnose such a disorder as degenerative changes of the knee, which requires x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In contrast, the VA examiner (a physician's assistant) has medical training and credentials.  Further, the VA examiner's opinion was based upon a claims file review, addresses the history of onset of the Veteran's disability, and is definite in nature.  

The Board thus finds that the probative value of the examiner's opinion vastly exceeds that of the Veteran's own lay opinion.   Here, the examiner found that the Veteran's current left knee disorder was consistent with the natural aging process, and it was not caused by or related to an inservice injury. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current diagnosed left knee disorder was incurred in or otherwise is related to his service.  The evidence of record is not in relative equipoise.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for a left knee disorder is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


